internal_revenue_service appeals_office release number release date date date department of the treasury person to contact employee id number tel fax refer reply to uil code in re eo determination form required to be filed tax period s ended last day to file a petition with the united_states tax_court a b cc d legend a b cc d certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely team manager department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date m state legend state date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you m are a state non-profit corporation formed on date your articles of incorporation state that you are organized for charitable religious scientific literary or educational_purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 the code the specific purpose of the corporation is to promote home ownership among individuals and families by participating in community development activities and providing grants to be used towards the down payment and closing costs associated with the purchase of their home’ your application form_1023 and your letter of date provide that you will engage in down payment assistance in the following manner you will promote your national home ownership downpayment assistance program to builders sellers real_estate and mortgage professionals you will also promote your program directly to prospective homebuyers you will administer your home ownership downpayment assistance program which includes approving grants for prospective home buyers coordinating with lenders and letter cg catalog number 47628k closing agents the transfer of downpayment gift funds to closing offices and the collection of service fees from sellers you will seek charitable donations from individuals and entities that share your passion for promoting home ownership opportunities your program guidelines describe the step-by-step process for purchasing or selling a home using your program as follows to purchase a home the buyer completes the home buyer registration to sella home the seller completes the purchase agreement addendum identifying the amount of the service fee to be paid to you at closing you will work with the buyer's mortgage and or real_estate professionals to assist in completing the forms to process the down payment assistance grant if the buyer does not already have a lender or agent you will put them in touch with one of your preferred partners once the amount of the grant has been determined the buyer signs the gift letter and the down payment gift will be waiting for them at the time of closing in your letter dated date and its your form_1023 application states that there are no geographic restrictions on available properties and there are no income or asset limitations for a buyer to qualify for a grant you also state that the only requirement is that the property being purchased must be the primary residence of the buyer receiving the grant attachments you reiterate that you do not impose any income or asset restrictions other than those imposed by the homebuyer’s lender you state that the purpose of you down payment program is to assist low to medium income families and individuals but to facilitate administration of the program you do not impose any income or asset restrictions there are no restrictions based on assets owned credit scores employment or income any residential property in the united_states including new_construction and resale properties is eligible to be purchased by a homebuyer receiving a down payment assistance grant provided they are using an eligible_loan program an eligible_loan program is defined as one which allows the buyer to receive gift funds from a charitable_organization to be used for the down payment and or closing costs any first time or repeat home buyer may receive a grant however you have stated that you will not provide assistance to buyers in situations where the seller's contribution is fess than the amount needed for the down payment gift you state that the seller's service fee is deducted from the seller's net_proceeds at closing and if closing does is paid to you only after closing and after the buyer’s loan successfully funds not occur or if the loan does not fund no service fee is paid additionally there are no pre- registration requirements or upfront costs for a seller to market or advertise their home as participating in your down payment gift program’ you further state that if a seller sells their home to a buyer who does not receive a down payment gift from you or if the seller chooses not to sell their home the seller pays nothing to you the seller only pays a service fee if they sell to a buyer who receives a down payment gift from you and then the service fee is only paid after closing and after the buyer's loan successfully funds letter cg catalog number 47628k you state that your down payment assistance program transfers funds at settlement using a pre-existing pool of funds to provide buyers with funds for down payment closing costs prepaid items or to payoff debts to qualify fora loan administration of the organization and most importantly the costs to create awareness among prospective home buyers about the advantages of homeownership and the availability of your program you state that the service fee is not used to provide down payment assistance to the buyer of the participating property the service fee is used to support the ongoing you state that the service fee paid_by the seller is based on the size of the grant given to the home buyer and the marketing costs for informing the home buyer of the program the total fee is equal to the amount of the grant plus a processing fee the standard processing fee is a discounted fee may be charged if the buyer referral does not dollar_figure for grants up to dollar_figure come from you this is reflective of lower marketing costs than dollar_figure an incremental fee may be charged in addition if the grant is greater the gift letter completed by the home buyer states the amount of assistance received and explains that the gift funds are coming from you and not from any person or entity with an the interest in the sale of the property including the seller lender or real_estate agent purchase agreement addendum completed by the home seller states the amount of the service fee that will be paid to you and explains that this is the grant amount plus the processing fee this form also includes the names of the buyer and seller the date of the purchase agreement between the two parties and the address of the property being sold the form states that the service fee will not be used to provide the grant to the buyer of the property that is being sold the form also states that the seller is not obligated to pay the service fee if the buyer does not close on the property that is being sold the seller instructs the closing agent to retain the service fee and forward it to you once the closing and settlement is complete if the buyer does not obtain a loan or the loan does not fund within four days after the closing office receives the down payment assistance grant the seller will instruct the closing agent to retum the grant to you and dollar_figure the financial data included in your form_1023 shows that you anticipate having approximately dollar_figure respectively you anticipate making gifts of approximately dollar_figure second and third year respectively you indicated that your service fees will represent approximately of your financial support and that approximately of your financial support will come from contributions in gross_receipts for the second and third year of operations and dollar_figure for the as part of your down payment assistance program you will also conduct homeowner education training and seminars providing comprehensive pre and post purchase homebuyer education this is designed to teach prospective buyers how to maintain their homes maximize their home’s value and reduce the risk of default you have indicated that you have not yet conducted any such seminars in addition your letter of date specifically states that you do not currently offer any services to the buyer following the closing on their home’ letter cg catalog number 47628k the brochure that you submitted with your date letter entitled builders sellers realtors lenders states that builders and sellers sell their homes more quickly and easily mortgage and real_estate professionals significantly increase their potential market of qualified clients eam higher commissions and frequently experience a surge in referral business your program guidelines and the other marketing materials submitted with your date letter also state that by advertising the availability of your program builders and sellers can significantly increase their available market of qualified buyers this provides a better chance of you state that commissions are selling their homes faster and often for full market_value generally higher as a result of seller for full market_value and that you will provide ongoing referrals of prospective home buyers that will respond to your marketing and home buyer education programs which will lead to a significant increase in business volume and a surge in referral business the marketing flyer submitted entitled builders sellers sell your homes more quickly and for full market_value demonstrates the advantage that a seller can realize by using your program specifically you provided the following example dollar_figure dollar_figure average sale list price sale price after negotiation less reaitor commission dollar_figure seller net dollar_figure seller advantage using m dollar_figure m sale list price sale price dollar_figure dollar_figure dollar_figure less realtor commission m service fees dollar_figure grant dollar_figure fee dollar_figure seller net dollar_figure the manner in which you operate is referred to as seller-funded downpayment assistance’ in the final report an examination of downpayment gift programs administered by non-profit organizations commissioned by office of housing united_states department of housing and urban development hud contract no c-opc-22550 m0001 date the report concludes that seller-funded down payment assistance for mortgage down payments has led to underwriting problems that require immediate attention furthermore the report concludes that the effective costs of homeownership are increased even more by the processing fees charged by the seller-funded down payment assistance providers which get passed through to borrowers in higher property prices a copy of the report is enclosed with this determination_letter letter cg catalog number 47628k law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net eamings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests sec_1 c -1 d of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single destroy the exemption regardless of the number of importance of truly nonexempt purpose if substantial in nature will exempt purposes in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also letter cg catalog number 47628k found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house ci ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization’s graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republican candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court concluded by stating that even if the republican candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence the bureau of indian affairs or other goverment agencies the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans for exempt purposes therefore the court held that the organization operated exclusively in 283_fsupp2d_58 d d c the court relied on the commerciality’ doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax-exempt purpose among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which letter cg catalog number 47628k the organization receives charitable donations revrul_67_138 1967_1_cb_129 holds that helping low income persons obtain adequate and affordable housing is charitable because it relieves the poor and distressed or underprivileged the organization carried on several activities directed to assisting low-income families obtain improved housing including coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discusses four examples of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 of the code situation describes an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provides financial aid to eligible families who do not have the necessary down payment when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling holds that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation describes an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing is made available to members of minority groups who are unable to obtain adequate housing because of local discrimination the housing units are located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling holds that the organization was engaged in charitable activities within the meaning of sec_501 of the code situation describes an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area was generally old and badly deteriorated the organization developed an overall pian for the rehabilitation of the area it sponsored a renewal project and involved residents in the area renewal plan the organization also purchased apartment buildings that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling holds that the organization is described in sec_501 of the code because its purposes and activities combated community deterioration situation describes an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the service held that the organization failed to qualify for exemption under sec_501 of the code because the organization’s program did not provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations letter cg catalog number 47628k revrul_72_147 1972_1_cb_147 holds that an organization that provided housing to low income families did not qualify for exemption under sec_501 of the code because it gave preference to employees of a business operated by the individual who also controlled the organization although providing housing for low income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest rationale and conclusion based on the information you provided in your application and supporting documentation we conclude that you are not operated for exempt purposes under sec_501 of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable education or other exempt purposes among other things the application and supporting documentation must demonstrate conclusively that the organization meets the operational_test of sec_1_501_c_3_-1 of the regulations your information indicates that your primary purpose is to operate a down payment assistance program that does not exclusively serve a purpose described in sec_501 charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations manner that establishes that your primary purpose is to address the needs of low-income grantees by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation however you do not conduct your down payment assistance program in a your down payment assistance program does not serve exclusively low-income persons instead your program is open to any individual who will qualify for any loan program that will accept gift funds from a charitable_organization to cover down payment and or closing costs you have not demonstrated that your down payment assistance program exclusively serves any other exempt_purpose such as combating community deterioration and lessening racial tensions you indicated that you do not specifically target the benefits of your program towards any one disadvantaged group for example you have not shown that your program is designed to attract a mixed-income group of homeowners to a specifically defined geographical area that has a history of racial problems see revrul_70_585 situation sec_2 and your information indicates that you do not limit your assistance to certain geographic areas or target those areas experiencing deterioration or racial tensions see revrul_70_585 situation your program is intended to promote home buying nationwide arranging the purchase of homes in a broadly defined metropolitan area does not combat community deterioration within the meaning of sec_501 of the code furthermore you do not engage in any activity to ensure that the house will be habitable or that the buyer will be able to afford to maintain the house over time instead you rely solely on the mortgage_lender insurance agency home inspector or other third party to conduct such review letter cg catalog number 47628k specifically you state that the lender must document through an independent appraisal of the subject property by a certified appraiser that the sales_price does not exceed the appriased value of the property you do not provide oversight to ensure that buyers are purchasing properties that are safe decent sanitary and affordable you have stated that you intend to conduct educational programs to teach prospective buyers how to maintain their homes maximize their home’s value and reduce the risk of default however these programs have not yet been instituted only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you conduct your operations in a manner that is consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve a charitable_class or the public at large this is evidenced by the marketing materials and brochures provided the manner in which you operate your down payment assistance program indicates that you facilitate the sales of homes in a manner that is indistinguishable from an ordinary trade_or_business you operate as a business that provides services to home sellers for which you charge a market rate fee clear that the fees received from the home seller are connected to the sale of their home because you indicate that the seller is not obligated to pay the fee until the time of settlement in this and that they will not be required to pay the fee if the sale transaction does not close respect you are similar to an organization which was denied exemption because it operated a conference center for a commercial purpose see 283_fsupp2d_58 d d c likewise operating a trade_or_business of facilitating home sales is not an inherently charitable activity thus a substantial part of your activities further a nonexempt purpose it is another indication of your substantial nonexempt purpose is your lack of public support you are not supported by contributions from the general_public government or private_foundation grants of your revenue is expected to come from the sellers you serve that your primary activity is to promote and to further your private business interests is reflected in the financing structure of your down payment assistance program in this respect you are similar to the organization described in easter house supra which derived most of its support from fees it charged for its adoption services in this case the court stated that the substantial fees were not incidental to the organization’s exempt_purpose because they were designed to make a profit facilitating home sales like running an adoption service is not an inherently charitable activity and receiving support primarily from fees charged to home sellers is indicative of your commercial purpose even if your program is directed to exclusively low-income individuals your reliance entirely on home sellers or other real-estate related businesses that stand to benefit from the transactions to finance your down payment assistance activities demonstrates that you are operated for the purpose of benefiting private parties letter cg catalog number 47628k your grant making procedures indicate that gift funds are only provided if a seller has paid a service fee your date response states m does not provide down payment assistance to buyers in situations where the seller service fee is less than the amount of the down payment gift given to the buyer the sellers will make the payments to you and indirectly to the homebuyer to facilitate the sale of their homes upon the closing of the sale the sellers service fee to you is retumed to the seller as part of the proceeds the seller receives from the sale of the home your information clearly indicates that you take into account whether there is a home seller willing to make a payment to cover the down payment assistance an applicant has requested that you receive a payment from the home seller corresponding to the amount of the down payment assistance plus the service fee indicates that the benefit to the home seller is not a mere accident but rather an intended outcome of your operations this is clearly evidenced in in this the sample transaction you detailed in the material you provide to builders and sellers respect you are like easter house supra which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially similar to american campaign academy supra you are structured and operated to directly benefit the home sellers who pay for your services therefore a substantial part of your activities serve a private rather than a public interest based on the facts and information submitted you are not operated exclusively for exempt purposes you have not established that you activities exclusively serve a charitable_class or any other purpose defined in sec_501 your proposed operations further a substantial nonexempt business_purpose and will further the private interests of home sellers and other private parties benefit of private shareholders or individuals therefore you are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax retums in addition you have not established that your net_earnings will not inure to the contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attomey certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and letter cg catalog number 47628k declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance p o box cincinnati oh att deliver to internal_revenue_service eo determinations quality assurance main street cincinnati oh att if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations rulings agreements letter cg catalog number 47628k
